                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STANLEY CARTER,                                   )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )           No. 4:20CV245-HEA
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

     OPINION, MEMORANDUM AND ORDER FOR MOVANT TO SHOW CAUSE

       This matter is before the Court on movant Stanley Carter’s motion to vacate, set aside or

correct his sentence under 28 U.S.C. § 2255. Because the motion appears to be time-barred, the

Court will order movant to show cause why it should not be dismissed as such.

                                           Background

       On April 22, 2013, movant entered a plea of guilty to counts two and three of a fourth

superseding indictment. Count two charged movant with possession and brandishing of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Count three

charged him with conspiracy to possess a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(C)(i). On August 26, 2013, the Court sentenced movant to serve

a total of 240 months’ imprisonment. Movant did not appeal. See United States v. Carter, 4:10-cr-

471-HEA (E.D. Mo. 2010).

       More than six years later, on February 2, 2020, movant filed the instant motion to vacate,

brought pursuant to 28 U.S.C. § 2255. Therein, movant asserts that “United State[s] v. Davis

(2019) ruled that Davis 924(c) conviction was unconstitutional. I have 2 924(c) convictions that is

by law unconstitutional and I have no criminal convictions to support my 924(c) convictions.”
(ECF No. 1 at 4). Movant also asserts that he has “2 924(c) convictions” but does not “have any

criminal cases/convictions that these 2 924(c) is attached to[], to make my convictions violent,”

and “924(c) Residual Clause is unconstitutional.” Id. at 5, 7. Movant also claims his attorney

rendered ineffective assistance. He asks this Court to vacate his convictions.

                                         Legal Standard

       According to Rule 4(b) of the Rules Governing § 2255 Proceedings for the United States

District Courts, this Court must promptly examine a motion filed pursuant to 28 U.S.C. 2255, and

dismiss it if it plainly appears that the movant is not entitled to relief. According to the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a one-year statute of limitations

applies to motions filed pursuant to 28 U.S.C. § 2255. 28 U.S.C. § 2255(f), see also Johnson v.

United States, 544 U.S. 295, 299 (2005). The one-year limitation period shall run from the latest

of:

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
               a motion by such governmental action;

               (3) the date on which the right asserted was initially recognized by
               the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence.




                                                 2
28 U.S.C. § 2255(f). A district court may consider, on its own initiative, whether a habeas action

is barred by the statute of limitations. Day v. McDonough, 547 U.S. 198, 210 (2006). However,

before dismissing a habeas action as time-barred, the court must provide notice to the movant. Id.

                                             Discussion

       The Court first addresses whether the motion is timely under 28 U.S.C. § 2255(f)(1).

Movant was sentenced on August 26, 2013, and did not file a direct appeal. When a federal

criminal defendant does not file a direct appeal, the judgment of conviction becomes final upon

the expiration of the time for doing so. Anjulo-Lopez v. United States, 541 F.3d 814, 816 n. 2 (8th

Cir. 2008) (citing Never Misses a Shot v. United States, 413 F.3d 781, 782 (8th Cir. 2005)). Under

Rule 4(b)(1)(a) of the Federal Rules of Appellate Procedure, a federal criminal defendant has 14

days in which to file a direct appeal. Therefore, the judgment of conviction in this case became

final on September 9, 2013, and according to 28 U.S.C. § 2255(f)(1), movant had until not later

than September 9, 2014 to file a motion pursuant to § 2255. However, movant did not file the

instant motion until February 2, 2020, more than five years after the expiration of the one-year

limitations period. Therefore, the motion appears untimely under § 2255(f)(1).

       Movant can be understood to argue that his motion is timely under 28 U.S.C. § 2255(f)(3)

because his grounds for relief rest upon the Supreme Court’s June 24, 2019 decision in United

States v. Davis, 139 S. Ct. 2319 (2019). However, it appears Davis is inapplicable to movant’s

case. In Davis, the Supreme Court dealt with the constitutionality of the “residual clause” of 18

U.S.C. § 924(c)(3)(B), which defines a crime of violence as “an offense that is a felony” and “that

by its nature, involves a substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.” 139 S. Ct. at 2324. Relying on Johnson v.


                                                   3
United States, 135 S. Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme

Court determined that § 924(c)(3)(B) was unconstitutionally vague. Id. at 2336. The Supreme

Court explained “that the imposition of criminal punishment can’t be made to depend on a judge’s

estimation of the degree of risk posed by a crime’s imagined ordinary case.” Id. at 2326. The

statutory text of § 924(c)(3)(B), however, “commands” a categorical approach, which threatens

“to hand responsibility for defining crimes to relatively unaccountable police, prosecutors, and

judges, eroding the people’s ability to oversee the creation of the laws they are expected to abide.”

Id. at 2326, 2328.

       While Davis found 18 U.S.C. § 924(c)(3)(B) unconstitutional, it is unclear why movant

believes this is helpful to his case. As noted above, movant pleaded guilty to crimes in furtherance

of a drug trafficking crime, not a crime of violence. Davis struck down the definition of “crime of

violence” found in 18 U.S.C. § 924(c)(3)(B), but left untouched the definition of “drug trafficking

crime” found in 18 U.S.C. § 924(c)(2). See id. at 2330 (noting that when “Congress expanded §

924(c)’s predicate offenses to include drug trafficking crimes as well as crimes of

violence…Congress added a subsection-specific definition of drug trafficking crime in §

924(c)(2)”). It therefore appears that movant’s case is unaffected by Davis. See Schaeffer v. United

States, 2019 WL 3535858, at *8 (E.D. Tenn. 2019) (stating that movant’s conviction for

“possession of a firearm in furtherance of a drug trafficking crime, rather than a crime of

violence…could not possibly have been affected by Dimaya and Davis, both of which pertain only

to violent crimes”); Reyes v. United States, 2019 WL 5265293, at *2 (D. Utah 2019) (concluding

that Davis was inapplicable because, although movant “was sentenced under § 924(c), it was for

possession of a firearm in furtherance of drug trafficking and not for a crime of violence under the


                                                 4
residual clause”); Houser v. United States, 2019 WL 5295570, at *2 (W.D. N.C. 2019) (stating

that “Davis provides Petitioner no relief because the offense underlying his § 924(c) conviction

is…[a] drug trafficking crime under the Controlled Substances Act, and not a crime of violence”);

and Jimenez v. United States, 2019 WL 5306976, at *2 (S.D. N.Y. 2019) (stating that “drug

trafficking remains a valid predicate offense” under § 924(c)).

       In sum, it appears movant’s motion was filed well beyond the limitations period set forth

in 28 U.S.C. § 2255(f)(1), and that § 2255(f)(3) is inapplicable because movant’s case did not

involve the residual clause declared unconstitutional in Davis. Accordingly, the Court will direct

movant to show cause why his motion should not be dismissed as time-barred.

       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause, in writing and no later than

thirty (30) days from the date of this order, why the instant § 2255 motion should not be dismissed

as time-barred.

       Movant’s failure to timely comply with this order may result in the dismissal of this

action, without prejudice and without further notice.

       Dated this 14th day of February, 2020.



                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                5
